2


     1         Mark H. Atkins, SBN 122319
               Bruce L. Belton, SBN 114645
     2
               Martha Evensen Opich 95117
     3      Tri Counties Bank Legal Department
                  Post Office Box 992570
     4        Redding, California 96099-2570
     5                (530) 879-4282
                    (530) 248-3300 Fax
     6
         Attorneys for Tri Counties Bank, Creditor
     7
     8                             UNITED STATES BANKRUPTCY COURT
     9                 NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
    10
    11   In Re:                                                 Case No: 20-30604 HLB-11
    12
            PROFESSIONAL FINANCIAL
    13      INVESTORS, INC.
    14
                                         Debtors.
    15
    16
    17                                    NOTICE OF APPEARANCE
    18                            AND REQUEST FOR SPECIAL NOTICE

    19      Pursuant to Federal Rules of Bankruptcy Procedure 9010(b) and 2002(g) and (i), and

    20   Federal Rules of Bankruptcy Procedure 3017(a), Tri Counties Bank, a California banking

    21   corporation, creditor in this case, hereby files a Notice of Appearance and requests that all
    22   matters which must be noticed to creditors, any creditors’ committee and other parties in interest
    23   [Rules 2002(a), (b) and (c)], whether sent by the Court, the debtor or any other party in this

    24   matter, be sent to the person at the address set forth below.

    25      Tri Counties Bank further requests that pursuant to Rule 2002(g), the following be added to

    26   the Court’s Master Mailing List:
    27      /////
    28      /////
                                                         1
         ___________________________________________________________
         NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
         Case: 20-30604       Doc# 13       Filed: 07/28/20     Entered: 07/28/20 14:10:28      Page 1 of 2
 1                                  Mark H. Atkins
                                    Tri Counties Bank Legal Department
 2
                                    Post Office Box 992570
 3                                  Redding, California 96099-2570
                                    Email: legalservices@tcbk.com
 4
 5      Dated: July 28, 2020                                Tri Counties Bank

 6
 7                                                          Bruce L. Belton
 8                                                          Attorney for Tri Counties Bank

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
     ___________________________________________________________
     NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
     Case: 20-30604       Doc# 13      Filed: 07/28/20      Entered: 07/28/20 14:10:28       Page 2 of 2
